Allowability Notice
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “adjusting mechanism” in claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism" coupled with functional language “to adjust” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by an insufficient structural modifier “adjusting”. A review of the specification shows that, the following appears to may be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “adjusting mechanism" has been described in Page 3 line 29, Page 4 line 5, 10, 14 and 28, also in claim 3 cited “…a main support (21), that is movable with respect to a rest surface (R) of the product (P) for a pre-established work stroke between an initial position and a final position, with which the rotating rod (11) is associated slidably along an axial direction (Y); a feeler (22), arranged to come into contact with the product (P) and that is movable with respect to the main support (21) for a relative stroke between an initial position and a final position; a linkage mechanism (23), that connects the feeler (22) to the rotating rod (11) and that is structured to transmit to the rotating rod (11) a fraction or a multiple of the relative stroke between the feeler (22) and the main support (21).…”as a  mechanical structure or device has a main support, moveable, capable to adjust other mechanical part like rotating rod,  and also has  a feeler.
Claim limitation “feeler” in claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “feeler" coupled with functional language “to come into contact” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “feeler" has been described in Page 4 line 28, line 31 – Page 5 line 2 as structure that have a front plate, one or more rods and is connected to the “linkage mechanism” and operated by the “adjusting mechanism”.
Claim limitation “linkage mechanism” in claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism" coupled with functional language “to transmit” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “linkage mechanism" has been described in Page 5-6 cited: “…A linkage mechanism (23) connects the feeler (22) to the rotating rod (11).This linkage mechanism (23) is structured to transmit to the rotating rod (11) a fraction or a multiple of the relative stroke (RS) between the main support (21) and the feeler (22).This means that while the stroke of the main support (21) is fixed, the stroke of the rotating rod (11) depends on the relative stroke (RS) that is determined between the main support (21) and the feeler (22), and thus on the dimension of the product (P). 
The linkage mechanism (23) comprises at least one oscillating bar (24) that has a first constraint (A), at which it is rotatable with respect to the main support (21).In essence, the oscillating bar is pivoted to the main support (A) at the first constraint (A), with the possibility of rotating about a first axis (Ra), for example, perpendicular with respect to the axial direction (Y). For example, the first constraint (A) comprises a pin (Al) that is solidly constrained to the main support (21) by means of an arm or bracket (A2). The oscillating bar (24) further comprises a second constraint (B), at which it is slidable with respect to the feeler (22) and can rotate about a second axis (Rb) parallel to the first axis (Ra). The second constraint (B) substantially comprises a slot (B1)), which is aligned along a direction joining the axes of rotation (Ra, Rb) of the first and the second constraint, and a pin (B2) that can rotate and slide with respect to the slot. In the illustrated embodiment, the slot is arranged on the bar (24), whereas the pivot pin is solidly constrained to the feeler (22), particularly to the rod (22a). In any case, these positions can be inverted. The bar (24) also comprises at third constraint (C), at which it is slidable with respect to the rotating rod (11) and can rotate about a third axis (Rc) parallel to the first and the second axis (Ra, Rb). The third constraint (C) substantially comprises a slot (Cl), which is aligned along the direction joining the axes of rotation (Ra, Rb) of the first and the second constraint, and a pin (C2) that can rotate and slide with respect to the slot (C1).In the illustrated embodiment, the slot (Cl) is arranged on the bar (24), whereas the pivot pin (C2) is associated with the rod (11).In any case, these positions can be inverted.…”, Page 7 line 7 and line 21 and claim 4 and 7 as mechanical structure with sliding bar, gears, mechanical joint and similar that capable to transmit forces, motion or rotation, also structure capable to connect rotating rods and bars
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1 and 5-9  is indicated because: 
The prior arts of record do not anticipate or render fairy obvious in combination to teach the limitations of the claimed invention as written in claim 1, such as:
“…a first constraint (A), at which it is rotatable with respect to the main support (21) about a first axis (Ra); a second constraint (B), at which it is slidable with respect to the feeler (22) and can rotate about a second axis (Rb); a third constraint (C), at which it is slidable with respect to the rotating rod (11) and can rotate about a third axis (Rc); wherein the rotation axes (Ra, Rb, Rc) of the constraints (A, B, C) are parallel to each other…”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        July 30th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761